Jobutn,

Keolis, Commuter Services LL peFENDANT(S)

200 Tra
A

b,

Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 1 of 18

Commonwealth of Massachusetts
MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT
CIVILDOCKET NO. /98/ CV02386
Xu ian Len , PLAINTIFF(S),

Vv.

 

SUMMONS
THIS SUMMONS IS DIRECTED TO Keolis Commuter Corvites, LUC (Defendant's name)

You are being sued, The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been

filed in the ddlese: Su pei court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.

How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by:

Filing your signed original response with the Clerk’s Office for Civil Business, M, iad lesex. Court,

 

de Center, 2! FL (address), by mail or in person, AND

Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address: Siq lato ,LLC 46S. Main St. Sharmn, MA 02067

What to include in your response. An “Answer” is one type of response to a Compiaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and fife with the

court no more than 10 days after sending your Answer. You can aiso respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion

to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. if .
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 

A true copy Attesi:.
conf JOPULY Sheriff Suffotk County

parker

  

 

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 2 of 18

8
~

Legal Assistance, You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.

Required information on all filings: The “civil docket number” appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on Yecomlan [© ' 2014.

ise A. ‘& van
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

 

summons before itis served on the Defendant.

PROOF OF SERVICE OF PROCESS

| hereby certify that on , 20__, | served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named in this summons, in the
following manner (See Mass. R. Civ. P. 4(d}(1-5)}:

 

 

 

Dated: ,20 Signature:

 

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.

 

, 20

 

 

 

 

 
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 3 of 18

3

COMMONWEALTH OF MASSACHUSETTS
TRIAL COURT DEPARTMENT

 

 

MIDDLESEX, ss SUPERIOR COURT
DEPARTMENT CIVIL ACTION
NO.:
XUJIAN REN, )
Plaintiff, )
)
v. )
)
KEOLIS COMMUTER SERVICES, LLC )
Defendants )
)
COMPLAINT

Plaintiff, Xujian Ren, by and through counsel, alleges as follows:

PARTIES

_ Plaintiff Xujian Ren (“Plaintiff”) is an adult resident of Newton, Massachusetts.

_ Defendant Keolis Commuter Services, LLC’s (“Defendant” or “Keolis”) principal

office is located at 470 Atlantic Avenue, 5% Floor, 02210, Boston Massachusetts.

_ Keolis was an employer of Plaintiff for the purposes of the Massachusetts Fair

Employment Practices Act (M.G.L. c. 151B”), Title Vii of the Civil Rights Act
of 1964 (“Title VII”), and 29 U.S.C. 8623 et seq. (ADEA)

_ From July 2014 through on or about January 4, 2017, Keolis employed Plaintiff to

work as an Assistant Conductor in Massachusetts

JURISDCTION AND VENUE

_ This Court has subject matter jurisdiction pursuant to G.L.c. 212, § 3.

_ This Court has personal jurisdiction over Conquest because it is registered as a

Foreign Limited Liability Company doing business within the Commonwealth;
employed Plaintiff to work as its agent in the Commonwealth; and because the

acts and omissions giving rise to this Complaint occurred in the Commonwealth.
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 4 of 18

7. Venue is proper in this Court pursuant to G.L. ¢. 223, § 1, because Plaintiff

resides in the judicial district of the Superior Court for Middlesex County.
EXHAUSTION OF ADMINISTRATIVE REMEDIES

8. Plaintiff filed his Complaint for discrimination based on race and/or national
origin against Keolis with the Massachusetts Commissions Against
Discrimination (“MCAD”) within 300 days of his termination.

9, Plaintiff formally withdrew his Complaint for discrimination against Keolis from
MCAD in order to file a private right of action in civil court on August 30, 2018.

FACTUAL ALLEGATIONS

10, Plaintiff began working for Keolis’ predecessor as an Assistant Conductor in
2006.

11. On February 5, 2014, Kelois and the Massachusetts Bay Transportation Authority
(“MBTA”) entered into an operating agreement, whereby Keolis agreed to
assume the operation and maintenance of the MBTA’s commuter rail system on
July 1, 2014.

12. On May 21, 2014, Keolis extended Plaintiff an offer of employment as an
Assistant Conductor with the Transportation Department at Keolis.

13. In July 2014, Plaintiff commenced employment with Keolis as an Assistant
Conductor as Keolis assumed the operations of the Massachusetts commuter rail
service,

14, Upon information and belief, Keolis employs fifteen (15) or more employees

15. Plaintiff performed the duties of an Assistant Conductor for Keoltis without

incident from the beginning of his employment in July 2014 to December 1, 2016.
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 5 of 18

16. During his employment with both the MBTA and with Keolis, Plaintiff met all
reasonable performance expectations for the position of Assistant Conductor.

17. On December 1, 2016, Plaintiff was scheduled to serve as an Assistant Conductor
on train 613 running at 3:00pm from South Station in Boston to Needham Heights
(otherwise known as “Run 988”)

18. Plaintiff's last run prior to his scheduled 3:00pm shift on Run 988 ended at
approximately 1:30pm.

19. In between the end of his last run at 1:30pm and his scheduled 3:00pm run on Run
988, Plaintiff fell asleep in the Keolis break room used by Keolis employees to
rest and/or relax in between their scheduled runs.

20. Inadvertently, Plaintiff overslept and did not report on-time forhis scheduled run
at 3:00pm on Train 613.

2.1. The 3:00pm run on Train 613 was Plaintiff's last scheduled run of the day.

22. Immediately upon waking up, Plaintiff met with and informed Trainmaster, Mr.
Ricky Platt (“Mr. Platt”) in the break room that he had overslept and missed his
last trip.

93. Mr. Platt informed Plaintiff that Ms. Christian Cappola (“Ms. Cappola”) had
already told him that Plaintiff had missed his scheduled 3:00pm ran on Run 988
and proceeded to leave the room without providing Plaintiff with any further
instructions.

2A. Plaintiff remained in the break room at South Station waiting for further

instructions for an additional thirty (30) minutes, until about 4:00pm.

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 6 of 18

25.

26,

27,

28.

29,

30.

31.

32.

At 4:00pm, after receiving no further instructions from Mr. Platt, Plaintiff left the
break room to catch the 4:05pm deadhead train, train No. 615, to the Needham
Heights train stop.

Upon boarding train No. 615 to Needham Heights, Plaintiff met and spoke with
Assistant Conductor Ms. Crystal Harris (“Ms, Harris”) and Conductor of the train —
Mr. Daniel Rubine (“Mr. Rubine”)

Plaintiff explained to Ms. Harris and Mr. Rubine that he had inadvertently missed
his 3:00pm run on Train 613.

Mr. Rubine, who was not the usual conductor for Train 615, proceeded to explain
to Plaintiff that Train No. 615 was short staffed for the rush hour and asked if
Plaintiff would be willing to help staff the train and ensure the safety of more than
150 youth students on the train.

Plaintiff immediately expressed a willingness to help the train staff scheduled on
that run, but stated that Mr. Rubine should speak with a trainmaster to get

approval first.

Inresponse to Plaintiff’s request that Mr. Rubine receive approval from a
trainmaster, Mr. Rubine assured Plaintiff that he would spealc with the trainmaster
on duty when he returned to South Station on the inbound train.

Mr. Rubine explained to Plaintiff that he did not have time in that moment to
receive approval as it was currently rush hour and he did not want to cause any
delays.

At Plaintiff’s urging, Mr. Rubine reassured Plaintiff that he would speak to and

get the trainmasters approval for Plaintiff’s work performed on train No. 615.
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 7 of 18

33,

34.

35.

36.

37.

38.

39.

40,

41.

The following day, December 2, 2016, Plaintiff filled out his time sheet for the
previous day.

To the best of his ability, Plaintiff attempted to follow company policy and the
Federal Railroad Administration’s (“FRA”) Hours of Services regulations when
filling out his time sheet.

According to his understanding of company policy and FRA regulations, Plaintiff
believed that he was entitled to claim two (2) hours of diversion pay for being
diverted to work on a run that he was no scheduled to be on.

Unknown to Plaintiff, Mr. Platt had marked him as off duty at 1:30pm and never
informed Plaintiff of his notation.

Based on his understanding of company policy and diversion pay, Plaintiff
believed that he was to properly note that he worked eleven (11) hours and fifty-
nine (59) minutes on duty.

Though Plaintiff believed he was accurately reporting his time worked for
December 1, 2016, Plaintiff submitted his time card under the category of time
cards requesting that a supervisor review the time card to ensure that all time has
been entered correctly.

Time sheets filed under the category “TIME SLIPS THAT NEED TO BE
SIGNED” must be signed by a supervisor after a review in order to be entered.
Plaintiff sought the review, guidance, and approval of a supervisor in relation to
his timesheet due to the unusual circumstances of the previous workday.
Unknown to Plaintiff, Mr. Platt marked him as off duty at 1:30pm and never

informed Plaintiff of his notation.

 
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 8 of 18

42.

43.

AA,

45,

46,

47.

48,

49,

a

Following the submission of his time sheet on December 2, 2016, Mr. Huggan
and Ms. Woods requested to meet with Plaintiff.

During the ensuing meeting, Plaintiff attempted to explain the events giving rise
to his time sheet submission and that he had marked the time sheet witha
designation that it be reviewed prior to approval. He also attempted to explain that
he had assumed that Mr. Rubine had spoken with the Trainmaster, as he had
represented to Plaintiff that he would.

During the December 2, 2016 meeting, both Ms. Woods and Mr. Huggan told
Plaintiff that the fact that he had accidentally missed his scheduled 3:00pm run on
Run 988 was not of concem.

Without engaging in a preliminary investigation of any kind or simply providing
Plaintiff with guidance on his time sheet submission, Mr. Huggan and Ms. Woods
informed Plaintiff that they believed he had submitted a falsified timecard and
that he was being placed on administrative leave pending an intemal

investigation, effective immediately.

Plaintiff had never received a formal warning about his time sheet submissions
prior to his forced leave on December 2, 2016.

In the following days between December 2, 2016 and December 9, 2016, Plaintiff
received an offer of lesser discipline from Keolis.

In its offer of lesser discipline on December 9, 2016, upon information and belief,
Keolis offered Plaintiff a ninety (90) day suspension without pay to be followed
by a one-year probation period.

The probation period stipulated that Plaintiff could be terminated for violation of

any of Keolis’ policies or procedures.

 

 
Case 1:19-cv-12587-JGD Document1-1 Filed 12/26/19 Page 9 of 18

50.

$1,

52,

53.

54.

55,

56.

a7,

Based on his knowledge that fellow Keolis employees who had dishonestly and
willfully violated portions of Keolis’ policies and procedures only to receive
suspensions closer to five (5) days in total, Plaintiff elected to reject the offered
reduction in discipline.

Keolis scheduled an investigative hearing for December 22, 2016.

On the eve of the investigative hearing, Plaintiff’s union representative
approached him with another offer of lesser discipline.

The new offer of lesser discipline reflected the same terms, but reduced the
unpaid suspension from ninety (90) days down to forty-five (45).

Again, Plaintiff elected to reject the offer of lesser settlement due to his
knowledge that other Caucasian peers had been given far less discipline for
arguably more egregious offenses.

On December 22, 2016, Keolis held and internal discipline hearing {the
“Hearing”).

During the Hearing, it was conclusively established that (1) Plaintiff was fuily
qualified to perform his duties as an Assistant Conductor, (2) Ms. Woods, who
authorizes reviewable time slips, stated that she could not recall a single time in
her tenure when a denial of requested extra time resulted in a disciplinary hearmg
such as the one taken against Plaintiff, and (3) the “written warning” relied on by
Keolis in justifying its differentiating treatment of Plaintiff was not signed by
either Plaintiff or a Keolis representative.

Ms. Woods also testified that she routinely denies claims for extra time without

subjecting the submitting employee to further discipline.

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 10 of 18

58.

59.

60.

61.

62.

63.

64,

65.

‘

During the Hearing, Plaintiff explained the zationale behind the entries on his time
sheet and further testified that he had never seen or received a formal warning of
any kind about his time slip submissions prior to the forced administrative leave
on December 2, 2018.

In addition to Plaintiff's testimony, Mr. Rubine testified that that he asked
Plaintiff to work on Train 615 and that he would get the time worked approved.
Although, Plaintiff stated that Ms. Harris was present for the conversation that he
had with Mr. Rubine, Keolis did not call Ms. Harris, the only minority witness, to
testify at the investigative hearing.

Despite Plaintiff's testimony and corroborating evidence demonstrating that
Plaintiff had not falsified or attempted to falsify payroll documents, Keolis
terminated Plaintiff's employment on January 4, 2017.

Keolis stated in its termination letter to Plaintiff that it had determined that
Plaintiff “knowingly, willfully and dishonestly falsified payroll documents.”
Keolis’ stated reasons for terminating Plaintiff was mere pretext for its
discriminatory motive for terminating Plaintiff.

As a result of Keolis’ discriminatory treatment and termination, Plaintiff has
suffered from anxiety and depression

Keolis has subjected Plaintiff to differing treatment than other similarly situated
Caucasian male employees of Keolis, including Keolis Passenger Trainmen,
Michael Boudreau, who not only skipped an assigned train run, but upon
information and belief, was continuously untruthful about his absence to Keolis

management and only received a 5 days suspension as a result.

 

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 11 of 18

t

66. Similarly to Mr. Boudreau’s treatment, another Caucasian male employee of
Keolis, Michael Kwasny, was merely provided with guidance from his superiors
when he skipped his assigned run and reported his absence to management.

67. Upon information and belief, Keolis has treated Plaintiff differently than many
other younger Caucasian male employees who have submitted time slips that
were denied or that engaged in similar or worse conduct than Plaintiff.

68. In addition to the differential treatment endured by Plaintiff, regularly witnessed
or was the target of racist and discriminatory comments from fellow employees.

69, On many occasions, Plaintiff would overhear co-workers discussing a driving
accident in the crew room while Plaintiff was present and frequently hear them
commenting that the driver must have been Asian.

70. Similarly, if there were ever a bad food smeil in the employee break room,
Plaintiff would frequently hear his fellow employees remark that the offensive
smell must be emanating from Chinese food or when referring to Chinese food,
remark how it was made with dog or cat meat.

71, These examples of racist and discriminatory comments about Asians made
Plaintiff feel unwelcome and uncomfortable in the workplace.

72. Plaintiff was fearful of reporting any of the discriminatory and racist conduct of
his co-workers for fear of becoming an even bigger target of racist comments.

73. Upon information and belief, Keolis has treated Plaintiff differently than many
other similarly situated younger Caucasian American employees.

COUNTI
Unlawful Discrimination On The Basis of Race and National Origin In Violation Of
The Massachusetts Fair Employment Practices Act, M.G.L. c. 15S1B, §§ 4(1), 4(1B)
(Keolis)

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 12 of 18

74.

75.

76,

77.

78,

79.

80.

81.

82.

83.

Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs
as if fully set forth herein.

Under Massachusetts law, it is unlawful for an employer, or any agent of the
employer, to discriminate against an employee in the terms of that employee’s
conditions of employment on the basis of that employee’s race or national origin.
Plaintiff was an employee of Keolis for the purposes of M.G.L c. 151, §§4(1),
4(1B)

Plaintiff identifies and is in fact an Asian male individual from China.

Keolis discriminated against Plaintiff on the basis of his race and national origin
by, at the least, treating Plaintiff differently than similarly situated Caucasian
American employees as described herein.

Keolis harbored discriminatory animus against Plaintiff on the basis of his race
and national origin as evidenced by Keolis’ disparate treatment of Plaintiff in
comparison to similarly situated Caucasian American employees of Keolis.
Keolis’ proffered reason for terminating Plaintiff was mere pretext for its
discriminatory motives.

Keolis’ disparate treatment of Plaintiff in comparison to similarly situated
Caucasian American employees is unlawful discrimination on the basis of race
and national origin in violation of M.G.L. c. 151, §§4(1) 4(1B).

But for Plaintiff being an Asian male from China, he would not have been the
object of the adverse employment action (suspension & termination), as described
herein.

Keolis is vicariously liable for the discriminatory actions/omissions of its

employees, officers, and agents.

10

 

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 13 of 18

84.

85.

86.

87.

88.

89,

90.

91,

92.

93,

94.

Plaintiff has suffered actual pecuniary, emotional, and physical harm as a result of
the actions/omissions of Keolis.
Plaintiff is entitled to all appropriate relief for Keolis’ actions.

COUNT OU

Unlawful Discrimination and Disparate Treatment In Violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. §2000(¢), et seq.

(Keolis)
Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs
as if fully set forth herem.
Plaintiff identifies as and is in fact an Asian male individual from China,

Plaintiff was an “employee” of Keolis as that term is defined in 42 U.S.C.

§2000e(f).

Keolis is an “employer” as defined under 42 U.S.C. §2000e(b).

As an Asian male from China, Plaintiff was treated differently on the basis of his
race and national origin in comparison to similarly situated Caucasian American
employees of Keolis, as described herein.

Further, Plaintiff was treated differently than nearly every employee who has
submitted a time sheet card for review by Ms. Woods.

But for Plaintiff being an Asian male from China, he would not have been the
object of the adverse employment action (suspension & termination), as described
herein.

Keolis’ proffered reason for terminating Plaintiff was mere pretext for its
discriminatory motives.

Keolis is vicariously liable for the discriminatory actions/omissions of its

employees, officers, and agents.

ll
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 14 of 18

95. Plaintiff has suffered actual pecuniary, emotional, and physical harm as a result of
the actions/omissions of Keolis.

96. Plaintiff is entitled to all appropriate relief for Keolis’ actions.
COUNT UI
Unlawful Discrimination and Disparate Treatment On the Basis of Age in Violation
of M.G.L. c. 151B, §401C)

97, Plaintiff re-alleges and reasserts the allegations in all of the preceding paragraphs
as if fully set forth herein.

98. Plaintiff is a man over the age of forty as he was in his fifties at the time of his
termination.

99, Upon information and belief, Plaintiff was treated differently than fellow Keolis
employees who were under the age of forty.
100. During his employment with the MBTA and with Keolis, Plaintiff met all
reasonable performance expectations for the position of Assistant Conductor.
101. Keolis’ proffered reason for terminating Plaintiff was mere pretext for its
discriminatory motives as other younger Caucasian employees were not subjected
to termination for the same or worse conduct.

102, Upon information and belief, but for Plaintiff’s age, Keolis would not
have terminated Plaintiff’s employment.

103. Keolis is vicariously liable for the discriminatory actions/omissions of its
employees, officers, and agents.

104. Plaintiff has suffered actual pecuniary, emotional, and physical harm as a
result of the actions/omissions of Keolis.

105. Plaintiff is entitled to all appropriate relief for Keolis’ actions.

12

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 15 of 18

COUNT IV

Untawful Discrimination and Disparate Treatment On the Basis of Age in Violation

of 29 U.S.C. §623 et seq.

106. Plaintiff re-alleges and reasserts the allegations in all of the preceding
paragraphs as if fully set forth herein.

107, Plaintiff is a man over the age of forty as he was in his fifties at the time of
his termination.

108. Upon information and belief, Plaintiff was treated differently than fellow
Keolis employees who were under the age of forty.

109. During his employment with the MBTA and with Keolis, Plaintiff met all
reasonable performance expectations for the position of Assistant Conductor,

110. Keolis’ proffered reason for terminating Plaintiff was mere pretext for its
discriminatory motives as other younger Caucasian employees were not subjected
to termination for the same or worse conduct.

Lil. Upon information and belief, but for Plaintiff's age, Keolis would not
have terminated Plaintiff's employment.

112, Keolis is vicariously liable for the discriminatory actions/omissions of its _
employees, officers, and agents,

113. Plaintiff has suffered actual pecuniary, emotional, and physical harm as a
result of the actions/omissions of Keolis.

114, Plaintiff is entitled to all appropriate relief for Keolis’ actions

PRAYER FOR RELIEF

WHEREFORE, Plaintiff claims:

1. Monetary damages in an amount to be determined at trial;

2. Emotional distress damages in an amount to be determined at trial;

13
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 16 of 18

‘

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts
CIVIL ACTION COVER SHEET The Superior Court
PLAINTIFF(S): Xujilan Ren COUNTY
Middlesex A
ADDRESS: 48 Irving Street

 

 

 

Newton, MA 02459 DEFENDANT(S): Keolis Commuter Services, LLG

 

 

 

 

 

 

ATTORNEY: SLN Law, LLG; Jacob J, Thafer

ADDRESS: 46 South Maln Street ADDRESS: 470 Atlantic Avenue, Sth Floor
Sharon, MA 02067 Boston, MA 02210

Bao: 698852

 

 

 

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B22 Employment Discrimination F fy yes [_] No

aif "Other" please describe:

 

 

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The foHowing Is a full, Itemized and detailed statement of ihe facts on which the undersigned plaintiff or plaintiff counsel ralies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only,

{attach additional sheets as necessary}

A. Documented medical expanses to date:
1, Total hospital expenses ....
2. Total dactor expenses .........
3. Total chiropractic expenses ........
4, Total physical therapy expenses ........

§, Total other expenses (describe below) oo. cscesusseseneecsssssessanressossressesssescnsusenuenanersserssereueeesaensanseseasasenaniestensegaeneasete neater neasenens
Subtotal (A):

 
 
 
 

B. Documented lost wages and compensation to date oo... cesssecsneessssrsssesssssersenecssesrssnesssrescanmesenapensssareenspranenrrenepesnsgepyranennebohenaretidertssasdeeae $204,000.00
Cc. Documented property damages to dated .. te

D. Reasonably anticipated future medical and hospital expenses .,
E. Reasonably anticipated last wages .. senessanes seenueaesarcassaneesanaanesaeenscscaneeneueaanests neers rtaneiteaerses tedden tenet thence
F, Other documented items of damages (describe below) vavursesuusuvevareesaeearueedataneeeeeeeronseeeeneseanebesseandssdasuseasanseseaaseeeessesueessaneasasscens issstuaserstnees

Emotional Distress; Attorney's Fees

  
 

909 8 tet oo cA

G. Briefly describe plaintiff's Injury, Including the nature and extent of injury:
TOTAL (A-F):$ TBD

CONTRACT CLAIMS

(attach additional sheets as necessary)

Provide a detailed description of cfaims(s):
TOTAL: $

Signature of Attorney/Pro Se Plaintiff: WL = Date: 1114/19

RELATED ACTIONS: Please provide thé case number, case name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:78
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18} requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the

advantages and disadvantages of the varlous methads of dispute resolution.

Signature of Attorney of Record: X 4A - Date: 11/14/19

 

 

 
« Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 17 of 18

¢

COMMONWEALTH OF MASSACHUSETTS

 

MIDDLESEX, SS SUPERIOR COURT DEPARTMENT
CIVIL ACT.NO.:
XUJIAN REN )
Plaintiff, )
)
v. )
)
KEOLIS COMMUTER SERVICES, LLC }
Defendant. J
)

 

PLAINTIFF’S STATEMENT OF ESTIMATED MONEY DAMAGES

Pursuant toM.G.L, c. 212 § 3A, Plaintiff, Xujian Ren, through counsel, sets forth the

following estimate of money damages and factual basis thereof.

 

Category

Amount

Factual Basis

 

Lost Wages as a result of
Wrongful Termination

$204,000

Damages resulting from Defendants
wrongful termination of Plaintiff.
Defendants discriminated against
Plaintiff on the basis of age, race, and
national origin. As a result of Defendants
discrimination, Plaintiff has experienced
over two years of lost wages.

 

Emotional Distress

TBD

Emotional distress resulting from
Defendants wrongful termination of
Plaintiff. Plaintiff has experienced severe
physical and mental health damages as a
result of the discriminatory conduct of
the Defendants.

 

 

Attomey’s fees

 

 

Attorney’s fees for assessing claims,
drafting the Complaint, participating in
the discovery process, motion practice,
trial preparation, and conducting trial.
The actual amount of attormey’s fees to
be determined.

 

 

 
Case 1:19-cv-12587-JGD Document 1-1 Filed 12/26/19 Page 18 of 18

!

Dated: November 14, 2019

 

Respectfully submitted,
Xujian Ren
By his attorneys:

SS

Emily E. Smith-Lee (BBO# 634223)
esmithlee@slnlaw.com

Jacob J. Thaler (BBO# 698852)
jthaler@slnlaw.com

SLNLAW LLC

46 South Main Street

Sharon, MA 02067

Tel: 781-784-2322

Fax: 781-328-1772

 

 
